Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of sorting material comprising the steps of: providing a vibrating screen which is pivotally coupled at one end to a base mainframe; providing a hydraulic system which controls forces to increase or decrease a pivot angle between said vibrating screen and said base mainframe; providing a conveyor; making a selection between a group of at least two configurations; wherein said group includes a first configuration which provides for a first clearance characteristic between said vibrating screen and said conveyor, and a second configuration which provides for a second clearance characteristic between said vibrating screen and said conveyor; lowering said vibrating screen from a starting orientation to later orientation; if a selection of said first configuration was made, then causing said first clearance characteristic to occur without using a source power other than that which is used to increase and decrease said pivot angle; and if a selection of said second configuration was made, then causing said 

Claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for sorting material comprising the steps of: providing a vibrating screen fixed to a screen base which screen base is pivotally coupled at one end to a base mainframe; providing an overhead feed conveyor configured to provide material to be screened to the vibrating screen at various operating angles; wherein said overhead feed conveyor is coupled to screen base via screen base to conveyor tube-in-tube support legs which comprise outer tube and inner tube; providing a screen maintenance link which is selectively coupled, through an offset connection, between outer tube and inner tube, so that when said screen maintenance link is coupled to outer tube, and the vibrating screen is lowered, a combined length of screen base to conveyor tube-in-tube support legs is more than it would be if vibrating screen were lowered to a horizontal position without coupling screen maintenance link; and, using said vibrating screen to sort material.

Claim 28 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of sorting material comprising the steps of: providing a vibrating screen, having a top portion and a bottom portion, said vibrating screen coupled to a screen base; which is pivotally coupled at one end to a base mainframe; inclining said vibrating screen with respect to said base mainframe; providing a feed conveyor configured to provide material to be screened to the vibrating screen; wherein said feed conveyor is coupled to screen base via a variable length support; and selectively changing a separation distance between said feed conveyor and said vibrating screen when said vibrating screen is in a predetermined configuration, without using any hydraulic or electric components other than those which are a part of said means for inclining said vibrating screen.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653